Citation Nr: 0729453	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  06-03 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
diabetes mellitus secondary to service-connected 
hypertension.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
renal disease secondary to service-connected hypertension.

3.  Entitlement to service connection for an eye condition, 
to include as secondary to service-connected hypertension.

4.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to January 
1970, with additional reserve and National Guard service.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In January 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  The 
transcript has been associated with the claims file.

The issues of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for renal disease secondary to service-connected 
hypertension, and entitlement to service connection for an 
eye condition, to include as secondary to service-connected 
hypertension, are addressed in the REMAND portion of the 
decision below and are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center in 
Washington, DC.  VA will notify you if further action is 
required on your part.



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO and the duty to notify has been satisfied.

2.  The veteran's hypertension has not manifested in 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.

3.  The November 2001 rating decision, which denied service 
connection for diabetes, to include as secondary to 
hypertension, is final.

4.  The evidence received since that time is cumulative of 
evidence previously of record, and does not relate to an 
unestablished fact necessary to substantiate the claim, or 
raise a reasonable possibility of substantiating his claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.104, Diagnostic Code 7101 (2006).

2.  The November 2001 rating decision in which the RO denied 
entitlement to service connection for diabetes mellitus is 
final, new and material evidence has not been received, and 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in an April 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate claims for an increased rating and secondary 
service connection, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence he has in his 
possession that pertains to the claim.  That letter also 
advised the veteran of the basis for the prior denial of 
service connection for diabetes mellitus, and the need to 
submit new and material evidence to reopen the claim.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  A letter advising 
the veteran of the evidence needed to establish a disability 
rating and effective date was issued in September 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records and examination reports, and hearing testimony.  
Moreover, in a July 2006 correspondence, the veteran 
indicated that he had no other relevant information or 
evidence to submit to substantiate his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any question as to an appropriate disability rating 
and/or effective date to be assigned is rendered moot.  Any 
error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, 487 F.3d 881.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The veteran's hypertension has been rated as 10 percent 
disabling under Diagnostic Code 7101, 38 C.F.R. § 4.104 
(2006).  The following ratings are assignable for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) under this code: 60 percent when 
diastolic pressure is predominantly 130 or more; 40 percent 
when diastolic pressure is predominantly 120 or more; 20 
percent 
when diastolic pressure is predominantly 110 or more, or 
systolic pressure is predominantly 200 or more; and 10 
percent when diastolic pressure is predominantly 100 or more, 
or when continuous medication is shown necessary 
for control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, or when systolic pressure 
is predominantly 160 or more.

After review, the Board finds that the preponderance of the 
evidence is against an increased rating for the veteran's 
hypertension.  

In this regard, a February 2005 VA treatment note reflects 
blood pressure of 184/104.  A May 2005 VA treatment note 
reflects a blood pressure of 180/104.  A May 2005 VA 
examination report reflects an initial blood pressure of 
169/94 and a later blood pressure of 161/84.  Additionally, 
at his Board hearing, the veteran testified that his blood 
pressure at the doctors has been about 180/84, and that his 
current blood pressure is around 150/99.

The Board notes a blood pressure reading of 200/105 in April 
2004, prior to his date of claim.  However, it was noted that 
after being sent to the emergency room, he was given 
medication and the pressure returned to the 140's over 90's.  
All subsequent blood pressures taken over the course of the 
appeal period have been below 200 systolic and 110 diastolic.  
Moreover, his testimony also indicates blood pressures below 
that range presently.  

Given the above, the Board finds that the veteran's 
hypertension has not manifested in diastolic pressure of 
predominantly 110 or more, or systolic pressure of 
predominantly 200 or more.  Thus, a rating in excess of 10 
percent is not warranted.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  


New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2006).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

The RO denied service connection for diabetes as secondary to 
hypertension in a November 2001 rating decision.  The veteran 
was notified of the decision that same month and did not 
appeal.  Thus, the November 2001 decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  
Therefore, new and material evidence is needed to reopen the 
claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

At the time of the above rating decision, the record showed 
that the veteran had been diagnosed with adult onset diabetes 
mellitus in approximately 1991.  The evidence of record 
included service medical records and VA treatment records 
from the Little Rock VA Medical Center.  None of the evidence 
at that time provided any opinion linking his diabetes to his 
service-connected hypertension.  Thus, the evidence needed to 
reopen the claim is evidence that tends to show that his 
diabetes mellitus was caused or aggravated by his service-
connected hypertension.

The pertinent evidence added to the record since the November 
2001 decision consists of VA medical records and hearing 
testimony.  During his hearing, the veteran testified that 
his VA eye doctor, in 2004, indicated that his eye disorder 
and diabetes were due to hypertension.  VA treatment records 
during this time frame, including a report from the mentioned 
physician, do mention hypertensive retinopathy, but provide 
no opinion relating the veteran's diabetes to his 
hypertension.  The remaining VA treatment records are 
likewise negative for any opinion linking his diabetes to his 
service-connected hypertension.  

Thus, the evidence added to the record since the November 
2001 denial does not relate to an unestablished fact 
necessary to substantiate the claim, nor raise a reasonable 
possibility of substantiating the claim.  The Board finds, 
therefore, that evidence that is both new and material has 
not been received, and the claim of entitlement to service 
connection for diabetes mellitus secondary to service-
connected hypertension is not reopened.


ORDER

An increased rating for hypertension is denied.

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for diabetes secondary to hypertension is denied.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's other claims.

The veteran testified that he receives current treatment for 
renal disease at the Little Rock VA Medical Center.  Current 
treatment records should be obtained.

Furthermore, the record indicates that the veteran's eye 
condition may be related to his service-connected 
hypertension.  In this regard, a June 1988 medical report 
from the Little Rock Air Force Base reflects a diagnosis of 
hypertensive retinopathy, and such diagnosis was noted in an 
April 2004 VA treatment report.  Additionally, the veteran 
testified that he had been hit in the eye by a football 
during active service and that he had become sensitive to 
light.  In this regard, an October 1966 entry in the 
veteran's service medical records reflects that he had been 
struck in the right eye by a football and complained of 
photophobia.  Lastly, a March 1967 entry in the service 
medical records reflects that he had put atropine in both 
eyes and complained of distorted near vision.  In light of 
the above, the Board finds that remand is necessary to 
schedule the veteran for a VA examination to determine the 
nature of his current eye disorder and its possible 
relationship to service or to service-connected hypertension.



Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file all VA treatment records related to 
the veteran's renal disease and eye 
condition from the Little Rock VA Medical 
Center dating since May 2005. 

2.  Schedule the veteran for a VA eye 
examination to determine the nature of his 
current eye condition and for an opinion 
as to its relationship to service or 
service-connected hypertension.  The 
veteran's claims file must be made 
available to and reviewed by the examiner.  
All indicated tests should be performed 
and all findings should be reported in 
detail.  

Following review of the claims file and 
examination of the veteran, the examiner 
should diagnose all eye disabilities 
present.  Thereafter, the examiner is 
asked to provide an opinion as to whether 
any of the veteran's current eye disorders 
are related to his active service, to 
include being struck in the right eye with 
a football in October 1966 resulting in 
complaints of photophobia and putting 
atropine in both eyes in March 1967 
resulting in complaints of distorted near 
vision.  The examiner is also asked to 
provide an opinion as to whether any of 
the veteran's eye conditions are caused or 
aggravated (worsened beyond natural 
progress) by his service-connected 
hypertension.  If aggravation of an eye 
disorder is shown, the examiner should 
quantify the degree of aggravation caused 
by the hypertension, if possible.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

3.  After the above has been completed to 
the extent possible, readjudicate the 
claim.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


